IN THE SUPREME COURT OF THE STATE OF NEVADA


                   KEDRIA DESHAWN WATSON,                                      No. 70243
                                     Appellant,
                                 vs.
                   THE STATE OF NEVADA,                                               LED
                                     Respondent.
                                                                                   AUG 11 9 2016


                                        ORDER DISMISSING APPEAL

                               This is a pro se appeal from a district court order denying a
                   motion for reconsideration. Eighth Judicial District Court, Clark County;
                   Jennifer P. Togliatti, Judge. No statute or court rule permits an appeal
                   from an order denying a motion for reconsideration.         Phelps u. State, 111
Nev. 1021, 1022-23, 900 P.2d 344, 344-45 (1995); Castillo v. State, 106
Nev. 349, 352, 792 P.2d 1133, 1135 (1990). To the extent appellant
                   appeals from the October 13, 2015, order denying her motion to correct an
                   illegal sentence, the notice of appeal was not filed until April 21, 2016,
                   well outside the 30-day appeal period provided by NRAP 4(b)(1).                 See
                   Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994) (an untimely
                   notice of appeal fails to vest jurisdiction in this court). Accordingly, we
                   conclude that we lack jurisdiction to consider this appeal, and we
                               ORDER this appeal DISMISSED.




                                           Hardesty
                                                   _X                 ,   J.




                                             7J.
                   Saitta                                    Pickering
SUPREME COURT
        OF
     NEVADA


(0) 1947A    47e

                                                                                       9-JglioX
                cc:   Hon. Jennifer P. Togliatti, District Judge
                      Kedria Deshawn Watson
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA


(0) I 941A                                           2